Thomas P. Farley, J.
Motion by the plaintiff for summary judgment granted.
The defendant admits that it honored a sight draft for $879.52, made, not by the plaintiff but by the Majestic Plumbing & Heating Supply Corp. It does not show that the plaintiff either authorized the execution or presentment of the draft, or that the plaintiff ratified the acts of Majestic.
The defenses of (1) estoppel, and (2) an indebtedness owing by the plaintiff to Majestic in the sum of $879.52 are without substance. In the first place, the defendant admits that payment of the draft was made on January 2,1962, before any notice *541was sent to the plaintiff concerning the unauthorized draft. As to the second defense, the Court of Appeals has said “ Our courts have never permitted a bank in a commercial transaction such as this * * * to involve ” a depositor “ against his will in litigation with a third party in order that the bank may recoup a potential loss resulting from its owii error” (Chase Nat. Bank of City of N. Y. v. Battat, 297 N. Y. 185,190).
Accordingly, the plaintiff is entitled to judgment for the sum $879.52 with interest from December 26, 1961, costs and disbursements.